Mr. Justice Hand delivered the opinion of the court: This record consists almost wholly of the pleadings filed by the several parties to the suit, which in many instances are very voluminous, and it would serve no useful purpose to incorporate even the substance thereof into this opinion. Suffice it to say that the original bill was filed by Charles L. Bonney against Lamb for an accounting, and for his removal as trustee and the appointment of a new trustee; that the amended and supplemental bill was filed by said Bonney with a view to obtain an accounting by Lamb, his removal as trustee and the appointment of a successor; also to review the consent decree for alimony entered in the divorce suit brought against him by his wife, and to adjust certain partnership matters between himself and his brother, Lawton C. Bonney, and between himself and Lawton. C. Bonney, as co-partners, and his divorced wife; and the cross-bill of Lawton C. Bonney, and that of the guardian ad litem. filed on behalf of thé minors, contained substantially the same averments as the amended and supplemental bill filed by the appellant, and sought the same objects sought by the amended and supplemental bill. It is first contended that Lamb having filed'an answer to the original bill subsequent to the filing of the amended and supplemental bill, the answer should be held to be an answer to the amended and supplemental bill, and that he waived his right to demur to the said amended and supplemental bill. Lamb had no notice of the filing of the amended and supplemental bill at the time he filed his answer to the original bill, and from an examination of the answer filed by him it is clear it was filed as an answer to the original bill, and the chancellor and the Appellate Court properly so treated it. It was not, therefore, error to refuse to strike the demurrers as to Lamb to the amended and supplemental bill ■ from the files. It is also contended that the court erred in sustaining the demurrers of Lamb, Mrs. Bonney and the bank to said amended and supplemental bill. ■ The rule in this State is well established that a decree entered by consent cannot be modified or impeached by bill of review. In Armstrong v. Cooper, 11 Ill. 540, on page 542, this court said: “A decree made by consent cannot be appealed from nor can error be properly assigned upon it. Even a rehearing cannot be allowed in the"suit; nor can the decree be set aside by a bill of review,”—which language was quoted with approval and the rule re-announced in First Nat. Bank of Joliet v. Illinois Steel Co. 174 Ill. 140. The amended and supplemental bill also sought to liti- . gate a number of matters of a distinct and independent nature between the appellant and the defendants to said bill. This cannot be done, and the amended and supplemental bill was, by reason of that fact, vulnerable to the special demurrer on the ground that it was multifarious. We are of the opinion the demurrers were properly sustained to the amended and supplemental bill. It is also urged it was error to dismiss the cross-bills of Lawton C. Bonney and that of the guardian ad litem filed on behalf of the minor defendants. The sustaining of the demurrers to the amended and supplemental bill, and the dismissal thereof, was the final disposition of the original and amended and supplemental bills. In Bradish v. Grant, 119 Ill. 606, it was held that the amendment of a bill does not put two bills into the case; that there remains, after the amendment is made, but one bill, ■—the bill as amended; that the dismissal of the amended bill amounts to a dismissal of the bill as amended, and that the amended bill is considered as an original bill. The dismissal of the amended and supplemental bill was therefore a dismissal of the. original bill as amended. The cross-bill of Lawton C. Bonney, and that of the guardian ad litem filed upon behalf of the minor defendants, contained substantially the same averments found in the amended and supplemental bill and prayed the same relief, were unnecessary and were properly dismissed. The judgment of the Appellate Court will be affirmed. Judgment affirmed.